Exhibit 10.2

 

LOGO [g743121g03v26.jpg]

 

Agreement

 

Project Rome

 

 

Shareholder Agreement    

 

    

 

 

Genworth Mortgage Insurance Australia Limited

 

Brookfield Life Assurance Company Limited

 

Genworth Financial International Holdings, Inc.

 

Genworth Financial, Inc.

    



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

Contents

 

    Table of contents

 

            

 

Operative part

     3     

1

  Definitions and interpretation      3        1.1    Definitions      3       
1.2    Interpretation      8     

2

  Corporate Governance      9        2.1    Genworth Financial approval rights
     9        2.2    Director nomination rights      10        2.3    Board
committees      12        2.4    Genworth Financial Designee rights to
communicate information to Genworth Financial      12     

3

  Financial and other information      13        3.1    Annual and quarterly
financial information      13        3.2    Tax information      14        3.3
   Operating reviews      14        3.4    General requirements      14       
3.5    Additional requirements      15        3.6    Support and assistance for
further Sell-Down or Holding Restructuring      17        3.7    Assistance in
connection with enquiry or proceedings about Initial Public Offering, Sell-Down
or Holding Restructuring      18        3.8    Fifty percent threshold      18
       3.9    Auditor consultation      21        3.10    Disclosure of
information      21        3.11    Costs      21        3.12    Privilege     
21     

4

  Restrictive covenants and employee matters      22        4.1   
Non-competition      22        4.2    Non-solicitation      23        4.3   
Employee matters      24        4.4    Reasonableness of covenants      24     

5

  Indemnification, dispute resolution and expenses      24        5.1   
Indemnification      24        5.2    Dispute resolution      24        5.3   
Expenses      24     

6

  Termination      25        6.1    Termination      25        6.2    Survival
     25     

7

  General provisions      25        7.1    Governing law      25        7.2   
Co-operation      25        7.3    Notices      25        7.4    Severability   
  26   

 

Shareholder agreement            Contents 1



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

Contents

 

 

      7.5       Entire agreement      26          7.6       Assignment; no
third-party beneficiaries      27          7.7       Amendment; waiver      27
         7.8       Currency      27          7.9       Counterparts      27     
    Schedules          Financial data and other information      29         
Employee matters      40          ROFR Terms      42          Genworth Financial
Jurisdictions and Lines of Business      44          Signing page      46   

 

Shareholder agreement            Contents 2



--------------------------------------------------------------------------------

 

LOGO [g743121g26p06.jpg]

 

 

Shareholder Agreement

 

 

 

Date u 21 May 2014

 

 



 

Between the parties

 

              

Genworth Mortgage Insurance Australia Limited

 

ACN 154 890 730

 

(Genworth Australia)

 

     

Brookfield Life Assurance Company Limited

 

a corporation existing under the laws of Bermuda

 

(Brookfield)

 

     

Genworth Financial International Holdings, Inc.

 

a corporation existing under the laws of Delaware

 

(GFIH)

 

     

Genworth Financial, Inc.

 

a corporation existing under the laws of the State of Delaware

 

(Genworth Financial)

 

  Recitals  

1

  

Genworth Australia has undertaken an initial public offering (the Initial Public
Offering) of its ordinary shares pursuant to a prospectus filed with the
Australian Securities and Investments Commission (ASIC).

 

   

2

  

In connection with the Initial Public Offering, Genworth Financial and Genworth
Australia have entered into a Master Agreement, dated 23 April 2014 (the Master
Agreement).

 

      3   

Genworth Australia, Genworth Financial, Brookfield and GFIH have entered into
this Agreement to set out certain key provisions relating to the provision of
information and certain of their respective rights, duties and obligations
following completion of the Initial Public Offering (the Closing).

 

 

 

in consideration of the foregoing and the mutual agreements contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the

 

 

Shareholder agreement            page 1



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

 

 

parties hereto hereby agree as follows:

 

 

 

Shareholder agreement            page 2



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

Operative part

 

1  

Definitions and interpretation

 

1.1   Definitions  

The meanings of the terms used in this Agreement are set out below.

 

   

Term

 

 

 

Meaning

 

 

Acquiring Party

 

 

has the meaning given to it in clause 4.1(d).

 

  Affiliate  

(and, with a correlative meaning, ‘affiliated’), with respect to any Person, any
direct or indirect subsidiary of such Person, and any other Person that
directly, or through one or more intermediaries, controls or is controlled by or
is under common control with such first Person; provided, however, that, for the
sole purpose of defining the benefits and obligations of the parties pursuant to
this Agreement and the other IPO Agreements, and without affecting or intending
to affect in any way the definition or characterisation, for any purpose, of the
parties’ relationship at law or with respect to any third party (including,
without limitation, pursuant to any Vendor Agreement), from and after the
Closing Date, each of Genworth Australia and its direct and indirect
Subsidiaries shall be deemed not to be an Affiliate of Genworth Financial or any
of its direct and indirect Subsidiaries (other than Genworth Australia and its
direct and indirect Subsidiaries), and vice versa. As used in this definition,
‘control’ (including with correlative meanings, ‘controlled by’ and ‘under
common control with’) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies or the power to appoint
and remove a majority of directors (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

 

 

Applicable Law

 

 

with respect to any Person, property, transaction, event or other matter:

   

 

1

 

 

any foreign or domestic constitution, treaty, law, statute, regulation, code,
ordinance, principle of common law or equity, rule, municipal by-law, Order or
other requirement having the force of law;

     

 

2

 

 

any policy, practice, protocol, standard or guideline of any Governmental
Authority which, although not necessarily having the force of law, is regarded
by such Governmental Authority as requiring compliance as if it had the force of
law (collectively, the Law) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation.

 

 

Shareholder agreement            page 3



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    1    Definitions and interpretation  

 

 

   

Term

 

  

Meaning

 

  Applicable GNW Shareholder   

at any time with respect to any Ordinary Shares, a member of the Genworth
Financial Group that is the holder of such share or shares, which shall
initially be Shareholderco in the case of the Ordinary Shares deemed to be
beneficially owned by Genworth Financial pursuant to this Agreement.

 

  APRA   

Australian Prudential Regulation Authority

 

  ASIC   

has the meaning given to it in Recital 1.

 

  ASX   

Australian Securities Exchange Limited.

 

  Australian GAAP   

generally accepted accounting principles in Australia, as in effect from time to
time, including, for greater certainty, International Financial Reporting
Standards from and after such time as, and to the extent that, they are
applicable in Australia.

 

  Board   

the board of directors of Genworth Australia from time to time.

 

  Business Day   

a day on which banks are open for business in Sydney, New South Wales or New
York, NY, other than a Saturday, Sunday or public holiday in those cities. Any
event the scheduled occurrence of which would fall on a day that is not a
Business Day shall be deferred until the next succeeding Business Day.

 

  Business Lines   

the Genworth Financial Business Lines and the Genworth Australia Business Lines.

 

  Business Plan   

has the meaning given to it in clause 2.1(a).

 

  Closing   

has the meaning given to it in Recital 3.

 

  Closing Date   

the date on which the Closing takes place.

 

  Competitive Business   

has the meaning given to it in clause 4.1(d).

 

  Corporations Act   

the Australian Corporations Act 2001 (Cth), as amended from time to time

 

 

Shareholder agreement            page 4



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

1    Definitions and interpretation

 

 

   

Term

 

 

Meaning

 

      

 

Genworth Australia

Auditors

 

 

 

has the meaning given to it in clause 3.5(b).

    

 

Genworth Australia

Business Line

 

 

 

has the meaning given to it in clause 4.1(a).

    

 

Genworth Australia

Information

 

 

 

has the meaning given to it in clause 3.5(d).

    

 

Genworth Financial

Auditors

 

 

 

has the meaning given to it in clause 3.5(a).

    

 

Genworth Financial

Business Line

 

 

 

has the meaning given to it in clause 4.1(b).

    

 

Genworth Financial

Designee

 

 

 

a director of Genworth Australia designated by the member of the Genworth
Financial Group for the purposes of clause 2.2.

    

 

Genworth Financial

Group

 

 

collectively, Genworth Financial and all of its direct and indirect Subsidiaries
now or hereafter existing, other than Genworth Australia and its direct and
indirect Subsidiaries.

 

    

 

Governmental

Authority

 

 

1

  

 

any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

      

 

2

  

 

any agency, authority, ministry, department, regulatory body, court, central
bank, bureau, board or other instrumentality having legislative, judicial,
taxing, regulatory, prosecutorial or administrative powers or functions of, or
pertaining to, government (including the Australian Prudential Regulation
Authority);

      

 

3

  

 

any court, commission, individual, arbitrator, arbitration panel or other body
having adjudicative, regulatory, judicial, quasi-judicial, administrative or
similar functions; and

        

 

4

  

 

any other body or entity created under the authority of or otherwise subject to
the jurisdiction of any of the foregoing, including any stock or other
securities exchange or professional association.

 

    

 

Holding Restructuring

 

 

 

has the meaning given to it in clause 3.6(a)

 

  

 

Shareholder agreement            page 5



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    1    Definitions and interpretation  

 

   

Term

 

 

Meaning

 

      

 

IT Services Agreement

 

 

 

has the meaning given to it in the Master Agreement.

    

 

Initial Public Offering

 

 

 

has the meaning given to it in Recital 1.

    

 

Master Agreement

 

 

 

has the meaning given to it in Recital 2.

    

 

MD&A

 

 

has the meaning given to it in clause 3.1(b).

 

    

 

Non-Acquiring Party

 

 

 

has the meaning given to it in clause 4.1(d).

    

 

Official List

 

 

has the meaning given to the term “official list” in the listing rules of the
Australian Securities Exchange or such other body corporate that is declared by
the directors to be Genworth Australia’s primary stock exchange for the purposes
of this definition.

 

    

 

Order

 

 

any order, directive, judgment, decree, injunction, decision, ruling, award or
writ of any Governmental Authority.

 

    

 

Ordinary Shares

 

 

the ordinary shares in the capital of Genworth Australia or such other shares or
other securities into which such ordinary shares are converted, exchanged,
reclassified or otherwise changed from time to time.

 

    

 

Outstanding Ordinary Shares

 

 

 

at any time, the number of Ordinary Shares issued and outstanding at the
relevant time as reflected on the share register of Genworth Australia.

 

    

 

Person

 

 

any individual, corporation, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

 

    

 

Privilege

 

 

 

has the meaning given to it in clause 3.12.

    

 

Potential Transaction

 

 

 

has the meaning given to it in clause 3.6(e).

 

    

 

Relevant Interest

 

 

 

has the meaning given to it in the Corporations Act.

  

 

Shareholder agreement            page 6



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    1    Definitions and interpretation  

 

   

Term

 

 

Meaning

 

 

Restricted Period

 

  has the meaning given to it in clause 4.1(a).  

ROFR

 

  has the meaning given to it in clause 4.1(d)(2).  

SEC

 

  the United States Securities and Exchange Commission.  

Sell-Down

 

  has the meaning given to it in clause 3.6(a)   Share Incentive Plan  

any plan of Genworth Australia in effect from time to time pursuant to which
Ordinary Shares may be issued, or options or other securities convertible or
exercisable into or exchangeable for Ordinary Shares may be granted, to
directors, officers and/or employees of, and/or consultants to, Genworth
Australia and/or its subsidiaries.

 

 

Shared Services Agreement

 

  has the meaning given to it in the Master Agreement.   Shareholderco  

Genworth Australian General Partnership, to be established under a partnership
deed in accordance with Step 4 of the Restructure Steps (as defined in the
Master Agreement) between Brookfield and GFIH, as amended from time to time.

 

  Subsidiary or subsidiary  

with respect to any Person, any corporation, limited liability company, joint
venture or partnership of which such Person

    1   beneficially owns, either directly or indirectly, more than 50% of:    
  •   the total combined voting power of all classes of voting securities of
such entity;       •   the total combined equity interests; or       •   the
capital or profit interests, in the case of a partnership; or       2  

otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.

 

  Transaction  

has the meaning given to it in clause 4.1(d).

 

  Trigger Date  

the first date on which members of the Genworth Financial Group do not have a
Relevant Interest in aggregate in 50% or more of the outstanding Ordinary
Shares.

 

 

Shareholder agreement            page 7



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    1    Definitions and interpretation  

 

   

Term

 

  

Meaning

 

  US GAAP   

generally accepted accounting principles in the United States, including
specific requests or requirements of the SEC, as in effect from time to time,
including, for greater certainty, International Financial Reporting Standards
from and after such time as, and to the extent that, they become applicable in
the United States.

 

 

Vendor Agreement

 

  

has the meaning given to it in the Shared Services Agreement.

 

1.2       

  Interpretation   

In this Agreement:

 

  (a) Headings and bold type are for convenience only and do not affect the
interpretation of this Agreement.  

 

  (b) The singular includes the plural and the plural includes the singular.  

 

  (c) Words of any gender include all genders.  

 

  (d) The word ‘including’ and words of similar import shall mean ‘including,
without limitation,’.  

 

  (e) Other parts of speech and grammatical forms of a word or phrase defined in
this Agreement have a corresponding meaning.  

 

  (f) An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Authority as well as an individual.  

 

  (g) A reference to a clause, party, schedule, attachment or exhibit is a
reference to a clause of, and a party, schedule, attachment or exhibit to, this
Agreement.  

 

  (h) A reference to any legislation includes all delegated legislation made
under it and amendments, consolidations, replacements or re-enactments of any of
them.  

 

  (i) A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.  

 

  (j) A reference to a party to a document includes that party’s successors and
permitted assignees.  

 

  (k) No provision of this Agreement will be construed adversely to a party
because that party was responsible for the preparation of this Agreement or that
provision.  

 

  (l) A reference to a body, other than a party to this Agreement (including an
institute, association or authority), whether statutory or not:  

 

  (1) which ceases to exist; or  

 

  (2) whose powers or functions are transferred to another body,  

is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.

 

Shareholder agreement            page 8



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    2    Corporate Governance  

 

  (m) Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement shall prevail.  

 

  (n) Where, in this Agreement, the rights of Genworth Financial are dependent
upon the members of the Genworth Financial Group holding an aggregate Relevant
Interest in a particular percentage of Ordinary Shares (Applicable Threshold):  

 

  (1) the aggregate Relevant Interest in the Outstanding Ordinary Shares held by
the members of the Genworth Financial Group shall only be taken to be less than
or not less than (as the case may be) the Applicable Threshold if that aggregate
Relevant Interest is less than or not less than (as the case may be) the
Applicable Threshold for a period of at least 90 consecutive days; and  

 

  (2) if that aggregate Relevant Interest falls below and remains below the
Applicable Threshold for a period of at least 90 consecutive days, then the
“first date” on which members of the Genworth Financial Group are taken to hold
an aggregate Relevant Interest that is less than or not less than (as the case
may be) the Applicable Threshold shall be the first day after the expiry of that
90 consecutive days period.  

 

2

 

 

Corporate Governance

 

 

2.1

 

 

Genworth Financial approval rights

 

  (a) From the date of this Agreement until the first date on which members of
the Genworth Financial Group do not have a Relevant Interest in aggregate in 50%
or more of the outstanding Ordinary Shares, Genworth Australia shall not (either
directly or indirectly through a Subsidiary) take any of the following actions
without the prior written consent of Genworth Financial, except if and to the
extent that such action is required by Applicable Law:  

 

  (1) adopt any plan or proposal for a complete or partial liquidation,
dissolution or winding up of Genworth Australia or any of its Subsidiaries or
commence any case, proceeding or action seeking relief under any existing or
future laws relating to bankruptcy, insolvency or relief of debtors;  

 

  (2) buyback any of its Ordinary Shares, reduce or re-organise its capital or
the capital of any of its Subsidiaries;  

 

  (3) make any reductions in Genworth Australia’s policy with respect to the
declaration and payment of any dividends on any Ordinary Shares;  

 

  (4) approve the annual business plan of Genworth Australia and its
Subsidiaries on a consolidated basis (Business Plan) and any material amendments
to, or any material departure from, such Business Plan, which Business Plan
shall be provided to Genworth Financial for approval reasonably in advance of
adoption consistent with the annual operating cycle for Genworth Financial and
its Subsidiaries and shall include any proposed geographical or product
expansion plans;  

 

  (5) enter into any agreement to:  

 

Shareholder agreement            page 9



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    2    Corporate Governance  

 

  (A) complete an asset acquisition or business combination; or  

 

  (B) sell or dispose of assets,  

 

       involving the payment or receipt of consideration equal to or greater
than $25 million, other than any agreement relating to acquisition or disposal
of investment assets made in the ordinary course of business by Genworth
Australia (or any Subsidiary) which is consistent with the investment policy
approved by the board of directors of the relevant company;  

 

  (6) appoint or remove any Chief Executive Officer; or  

 

  (7) issue Ordinary Shares or other equity securities or securities convertible
into or exercisable or exchangeable for Ordinary Shares or other equity
securities of Genworth Australia, other than pursuant to:  

 

  (A) a rights issue or other equity raising where Genworth Financial is
otherwise entitled to subscribe for its pro rata portion of the offer; or  

 

  (B) a Share Incentive Plan that has been unanimously approved by the Board; or
 

 

  (8) issue new debt or incur or enter into new borrowings or indebtedness or
guarantees in respect of any borrowings or indebtedness.  

 

  (b) For the avoidance of doubt, nothing in this clause affects Genworth
Financial’s right to vote or direct the voting of its Ordinary Shares in the way
in which it sees fit.  

 

2.2 Director nomination rights  

 

  (a) From the date of this Agreement until the first date on which members of
the Genworth Financial Group do not have a Relevant Interest in aggregate in 50%
or more of the outstanding Ordinary Shares, the Applicable GNW Shareholder(s)
holding Ordinary Shares shall be entitled to designate a number of persons as
directors equal to 5/9 of the total number of directors (rounded to the nearest
whole number) comprising the Board.  

 

  (b) From the first date on which members of the Genworth Financial Group have
a Relevant Interest in aggregate in less than 50% but not less than 40% of the
Outstanding Ordinary Shares until the first date thereafter on which members of
the Genworth Financial Group have a Relevant Interest in aggregate in less than
40% of the outstanding Ordinary Shares, the Applicable GNW Shareholder(s)
holding Ordinary Shares shall be entitled to designate a number of persons as
directors equal to 4/9 of the total number of directors (rounded to the nearest
whole number) comprising the Board.  

 

  (c) From the first date on which members of the Genworth Financial Group have
a Relevant Interest in aggregate in less than 40% but not less than 30% of the
Outstanding Ordinary Shares until the first date thereafter on which members of
the Genworth Financial Group have a Relevant Interest in aggregate in less than
30% of the outstanding Ordinary Shares, the Applicable GNW Shareholder(s)
holding Ordinary Shares shall be entitled to designate a number of persons as
directors equal to 3/9 of the total number of directors (rounded to the nearest
whole number) comprising the Board.  

 

  (d)

From the first date on which members of the Genworth Financial Group have a
Relevant Interest in aggregate in less than 30% but not less than 20% of the
Outstanding Ordinary Shares until the first date thereafter on which members of

 

 

Shareholder agreement            page 10



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    2    Corporate Governance  

 

  the Genworth Financial Group have a Relevant Interest in aggregate in less
than 20% of the outstanding Ordinary Shares, the Applicable GNW Shareholder(s)
holding Ordinary Shares shall be entitled to designate a number of persons as
directors equal to 2/9 of the total number of directors (rounded to the nearest
whole number) comprising the Board.  

 

  (e) From the first date on which members of the Genworth Financial Group have
a Relevant Interest in aggregate in less than 20% but not less than 10% of the
Outstanding Ordinary Shares until the first date thereafter on which members of
the Genworth Financial Group have a Relevant Interest in aggregate in less than
10% of the outstanding Ordinary Shares, the Applicable GNW Shareholder(s)
holding Ordinary Shares shall be entitled to designate a number of persons as
directors equal to 1/9 of the total number of directors (rounded to the nearest
whole number) comprising the Board.  

 

  (f) The Applicable GNW Shareholder(s) may remove any person which it has
designated under this clause 2.2 (Genworth Financial Designee) at any time and
in circumstances where a Genworth Financial Designee is due to retire by
rotation, propose a new designee under this clause 2.2 (provided the
requirements of this clause 2.2 continue to apply at the time of the proposed
new designation).  

 

  (g) The designation of a Genworth Financial Designee or the removal of a
Genworth Financial Designee shall be effected by written notice to Genworth
Australia signed by, where there is one Applicable GNW Shareholder, an
authorised officer of the Applicable GNW Shareholder, or where there is more
than one Applicable GNW Shareholder, an authorised officer of each Applicable
GNW Shareholder.  

 

  (h) The Applicable GNW Shareholder(s) may not designate a person as a Genworth
Financial Designee if that person has been removed or, being a director retiring
by rotation, is not re-elected, by shareholder resolution.  

 

  (i) Where Genworth Australia receives a notice of designation under
clause 2.2(g) (other than in circumstances where the notice specifies that the
person designated will replace a Genworth Financial Designee who is due to
retire by rotation but is not standing for re-election at the next annual
general meeting), subject to the approval of the designee by the relevant
committee of the board or the directors (as applicable) of Genworth Australia,
acting reasonably, the directors shall appoint the Genworth Financial Designee
as a director to fill a casual vacancy (unless the directors reasonably believe
that they would be in a breach of Applicable Law or their fiduciary or statutory
duties as directors if they made such an appointment). Where Genworth Australia
receives a notice of removal under clause 2.2(g) (other than in circumstances
where the notice specifies that a Genworth Financial Designee is due to retire
by rotation but is not standing for re-election at the next annual general
meeting), the Genworth Financial Designee named in the notice must resign his or
her position as a director forthwith and Genworth Australia must ensure this
occurs.  

 

  (j) Where Genworth Australia receives a notice under clause 2.2(g) and such
notice specifies that the named Genworth Financial Designee will retire by
rotation at the next annual general meeting and will not stand for re-election
but will be replaced by another person designated in the notice:  

 

  (1) subject to the approval of the designee by the relevant committee of the
board or the directors (as applicable) of Genworth Australia, acting reasonably,
Genworth Australia shall procure that a resolution is included in the notice of
meeting for the next annual general meeting to elect the person specified in the
notice to the board of Genworth Australia; and  

 

Shareholder agreement            page 11



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    2    Corporate Governance  

 

  (2) the Genworth Financial Designee named in the notice must retire as a
director effective as at the date of the next annual general meeting and not
stand for re-election and Genworth Australia must ensure this occurs.  

 

  (k) Any director appointed to fill a casual vacancy under this clause 2.2
after Genworth Australia is admitted to the Official List must retire from
office at, and will be eligible for re-election at, the next annual general
meeting following his or her appointment.  

 

  (l) If a Genworth Financial Designee is removed, retires and fails to be
re-elected by resolution of shareholders or ceases to hold office as a director
for any reason (other than where the director retires and is re-elected at the
same meeting), the Applicable GNW Shareholder(s) may designate another Genworth
Financial Designee in that person’s place to fill a casual vacancy.  

 

  (m) Any Genworth Financial Designee who is either appointed by the board of
directors or elected by shareholders will be taken to have been appointed or
elected to represent the interests of the Genworth Financial Group.  

 

  (n) The Applicable GNW Shareholder(s) may only designate a person as a
director under clause 2.2, if that such person is not disqualified to act as a
director of Genworth Australia under, any Applicable Law.  

 

  (o) If the aggregate Relevant Interest of the members of the Genworth
Financial Group falls below an Applicable Threshold set out in this clause 2.2,
on the first date that the members of the Genworth Financial Group hold an
aggregate Relevant Interest of less than the Applicable Threshold, the
Applicable GNW Shareholders(s) shall procure that the number of Genworth
Financial Designees is reduced to the number of persons that they are entitled
to designate as directors as corresponds with the relevant Applicable Threshold.
The Applicable GNW Shareholder(s) may, at their election, effect such a
reduction in the number of Genworth Financial Designees by either:  

 

  (1) removing a Genworth Financial Designee in accordance with clause 2.2(f);
or  

 

  (2) providing written notice to Genworth Australia, signed by, where there is
one Applicable GNW Shareholder, an authorised officer of the Applicable GNW
Shareholder, or where there is more than one Applicable GNW Shareholder, an
authorised officer of each Applicable GNW Shareholder, stating that one of the
persons designated by it or them as a director (who is either an independent
director or a member of Genworth Australia’s senior management team) has ceased
to be a Genworth Financial Designee.  

 

2.3 Board committees  

From the date of this Agreement until the first date on which members of the
Genworth Financial Group do not have a Relevant Interest in aggregate in 33 1/3%
or more of the outstanding Ordinary Shares, Genworth Financial shall have the
right to designate one member of each committee established by the Board.

 

2.4 Genworth Financial Designee rights to communicate information to Genworth
Financial  

A Genworth Financial Designee may communicate or otherwise disclose to a member
of the Genworth Financial Group information received by them in their capacity
as a director of Genworth Australia provided that they do so only to the extent
permitted by Applicable

 

Shareholder agreement            page 12



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    3    Financial and other information  

 

Laws and in accordance with the rules and regulations of the relevant stock
exchange(s). Where any Genworth Financial Designee is permitted to do so and
does communicate or disclose such information to a member of the Genworth
Financial Group, that information shall be subject to:

 

  (a) the confidentiality undertakings on the part of Genworth Financial under
clause 4 of the Master Agreement; and  

 

  (b) any other confidentiality obligation applicable to directors of Genworth
Australia under relevant board policies.  

 

3  

Financial and other information

 

 

3.1       

 

 

Annual and quarterly financial information

 

  (a) Genworth Australia agrees that, with respect to any fiscal quarter or
fiscal year (or, where relevant, such other fiscal period as identified in
Schedule 1 in relation to particular financial data or other information) during
which members of the Genworth Financial Group have a Relevant Interest in
aggregate in 20% or more of the outstanding Ordinary Shares, Genworth Australia
shall deliver to Genworth Financial the financial data and other information set
out in Schedule 1 for such fiscal period. Genworth Australia shall deliver such
financial data and other information within such reasonable time periods as are
specified by Genworth Financial, together with a certificate of the Chief
Executive Officer and Chief Financial Officer of Genworth Australia certifying
the completeness and accuracy of such information.  

 

  (b) All financial data delivered to Genworth Financial hereunder shall be
prepared in accordance with US GAAP and applicable SEC financial reporting
requirements and shall be consistent with the level of detail provided in
comparable financial data furnished by Genworth Australia or its Subsidiaries
prior to the Closing Date. All annual and quarterly consolidated financial
statements of Genworth Australia and its Subsidiaries shall set out in each case
in comparative form the consolidated figures for the previous fiscal year or the
equivalent quarter and year-to-date period in the previous fiscal year, as
applicable, shall be prepared in accordance with US GAAP and applicable SEC
financial reporting requirements and shall be consistent with the level of
detail provided in comparable financial statements furnished by Genworth
Australia or its Subsidiaries prior to the Closing Date. The financial data and
other information provided hereunder shall include management’s discussion and
analysis and all statistical information necessary for inclusion in any Genworth
Financial earnings press release or any financial statements, management’s
discussion and analysis of financial condition and results of operations (MD&A)
or other public filing required to be made by Genworth Financial, along with
appropriate supporting documentation.  

 

  (c)

Genworth Australia agrees that, from the date of this Agreement until the first
date on which members of the Genworth Financial Group do not have a Relevant
Interest in 20% or more of the outstanding Ordinary Shares, Genworth Australia
shall deliver to Genworth Financial, on or before the third day, to the extent
reasonably practicable, but in no event later than the day prior to the day
Genworth Australia publicly files its Annual Report and annual and half-yearly
financial statements with ASX, the final form of its Annual Report and annual,
and half-yearly financial statements, as applicable, together with all
certifications required by Applicable Law and, in the case of audited annual

 

 

Shareholder agreement            page 13



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    3    Financial and other information  

 

  financial statements, an opinion on the audited annual financial statements by
Genworth Australia’s independent certified public accountants.  

 

  (d) Genworth Financial acknowledges that information provided to it by
Genworth Australia under the requirements of this Agreement may (depending on
the circumstances) need to be released to ASX by Genworth Australia in
accordance with its continuous disclosure obligations.  

 

3.2 Tax information  

 

  (a) Genworth Australia agrees that, with respect to any taxation period during
which members of the Genworth Financial Group have a Relevant Interest in not
less than 10% of the outstanding Ordinary Shares, Genworth Australia shall
deliver to Genworth Financial the tax data and other information reasonably
required by Genworth Financial to prepare and file its tax returns, as
referenced on Schedule 1 for such period. Genworth Australia shall deliver such
tax data and other information within such reasonable time periods as are
specified by Genworth Financial, and will promptly notify Genworth Financial of
any changes in the information previously provided, particularly changes
resulting from filing amended tax returns or examinations by any Governmental
Authority. In addition, Genworth Australia will retain documentation necessary
to support the information furnished under Schedule 1 for at least 5 years
following the calendar year to which the information requested relates, or such
longer time as Genworth Financial reasonably requests.  

 

3.3 Operating reviews  

 

  (a) Genworth Australia agrees that, from the date of this Agreement until the
first date on which members of the Genworth Financial Group do not have a
Relevant Interest in aggregate in 20% or more of the outstanding Ordinary
Shares, Genworth Australia shall deliver to Genworth Financial the financial,
risk and other information, reports and plans set forth on Schedule 1 in respect
of each fiscal quarter or fiscal year, as applicable, within such reasonable
time periods as are specified by Genworth Financial. Genworth Australia shall
provide Genworth Financial with an opportunity to meet with management of
Genworth Australia to discuss such information, reports and plans upon
reasonable notice.  

 

3.4 General requirements  

 

  (a) The parties acknowledge and agree that financial reporting requirements
and prudent risk management practices and procedures will change over time.
Accordingly, the parties agree that all information provided by Genworth
Australia or any of its Subsidiaries to Genworth Financial pursuant to this
clause 3 shall be consistent in terms of format and detail and otherwise with
the procedures and practices in effect prior to the Closing Date with respect to
the provision of such financial and other information by Genworth Australia or
its Subsidiaries to Genworth Financial (and where appropriate, as presently
presented in financial and other reports delivered to the board of directors of
Genworth Financial), with such changes therein as may be reasonably requested by
Genworth Financial from time to time, including any changes resulting from
changes in accounting procedures, processes, methodologies or practices that are
required in order to comply with Applicable Law, including the rules,
regulations and requirements of the SEC, as applicable.  

 

Shareholder agreement            page 14



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

3    Financial and other information

 

 

3.5 Additional requirements  

Genworth Australia agrees that, with respect to any financial year during which,
members of the Genworth Financial Group have a Relevant Interest in aggregate in
20% or more of the outstanding Ordinary Shares:

 

  (a) Cooperation. Genworth Australia will provide to Genworth Financial on a
timely basis all information of Genworth Australia that Genworth Financial or
any of its Subsidiaries reasonably requires for the preparation, printing,
filing, and public dissemination of any required public filing by Genworth
Financial. Without limiting the generality of the foregoing, Genworth Australia
will provide all required financial information of Genworth Australia with
respect to it and its consolidated Subsidiaries to Genworth Financial’s
independent certified public accountants (Genworth Financial Auditors) and
management in a sufficient and reasonable time and in sufficient detail to
permit such auditors to take all steps and perform all review necessary with
respect to information to be included or contained in financial statements, MD&A
and other public filings by Genworth Financial.  

 

  (b) Coordination of auditors’ opinions. Genworth Australia will use its
commercially reasonable efforts to enable its independent certified public
accountants (Genworth Australia Auditors) to complete their audit such that they
will date their opinion on Genworth Australia’s audited annual financial
statements on the same date that the Genworth Financial Auditors date their
opinion on the audited annual financial statements of Genworth Financial, and to
enable Genworth Financial to meet its timetable for the printing, filing and
public dissemination of the audited annual financial statements of Genworth
Financial.  

 

  (c) Coordination of auditors’ comfort letters and legal opinions. Genworth
Australia will use its commercially reasonable efforts to co-ordinate the
provision of any comfort letters, review letters and opinion letters (or
equivalent letters) from the Genworth Australia Auditors and any opinion letters
from Australian legal counsel which are reasonably required by Genworth
Financial, and will provide such other assistance as may be reasonably required
by Genworth Financial, in connection with any public or private offering of
securities by Genworth Financial, provided that Genworth Financial must
reimburse Genworth Australia for the amount of any third party costs and
expenses incurred by Genworth Australia or any of its Subsidiaries in connection
thereto.  

 

  (d)

Earnings releases. Genworth Financial agrees that, unless required by Applicable
Law or unless Genworth Australia shall have consented thereto, no member of the
Genworth Financial Group will publicly release any quarterly, annual or other
financial information of Genworth Australia or any of its Subsidiaries (Genworth
Australia Information) delivered to Genworth Financial pursuant to this clause 3
prior to the time that Genworth Financial publicly releases financial
information of Genworth Financial for the relevant period. Genworth Financial
will consult with Genworth Australia on the timing of their annual and quarterly
earnings releases and Genworth Financial and Genworth Australia will give each
other an opportunity to review the information therein relating to Genworth
Australia and its Subsidiaries and to comment thereon; provided that Genworth
Financial shall, subject to compliance by Genworth Australia with Applicable
Law, have the sole right to determine the timing of all such releases if
Genworth Financial and Genworth Australia disagree. Genworth Australia shall
publicly release its financial results for each annual, half yearly and, if
Genworth Australia decides to release quarterly financial results, quarterly
period concurrently with or immediately (and in any

 

 

Shareholder agreement            page 15



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    3    Financial and other information  

 

  event shall be provided to ASX no later than four hours) following Genworth
Financial’s release of its financial results for the corresponding period. If
any member of the Genworth Financial Group is required by Applicable Law to
publicly release such Genworth Australia Information prior to the public release
of Genworth Financial’s financial information, Genworth Financial will give
Genworth Australia notice of such release of Genworth Australia Information as
soon as practicable but no later than two days prior to such release of Genworth
Australia Information.  

 

  (e) Meetings with financial analysts, investors or shareholders. Genworth
Australia will consult with Genworth Financial in relation to, and will use all
commercially reasonable efforts to coordinate, appropriate timing of meetings to
be held with any financial analyst or investor or shareholder in relation to
Genworth Australia’s business.  

 

  (f) Risk, capital and investment and compliance information  

 

  (1) Risk, capital and investment reporting. Genworth Australia shall deliver
to Genworth Financial the risk, risk management, capital and investment
information set forth on Schedule 1 as directed by Genworth Financial from time
to time, with such information to be in accordance with the administrative and
risk management practices, policies and processes (including with respect to
content of information and timing) of Genworth Financial in effect from time to
time and communicated to Genworth Australia.  

 

  (2) Compliance. Genworth Australia shall undertake the activities and deliver
to Genworth Financial the compliance information set forth on Schedule 1 as
directed by Genworth Financial from time to time, with such activities and
information to be in accordance with the administrative and compliance
practices, policies and processes (including with respect to content of
information and timing) of Genworth Financial in effect from time to time and
communicated to Genworth Australia.  

However, Genworth Australia is not required to provide the information set out
in sub-clauses (1) and (2) above to the extent that it, or any Genworth
Australia director, is prohibited from doing so by Applicable Law (including any
conditions imposed by an officer of APRA on information or documents disclosed
by APRA to Genworth Australia under section 56(9) of the Australian Prudential
Regulation Authority Act 1998 (Cth)), provided that Genworth Australia must
promptly notify Genworth Financial if it, or any Genworth Australia director, is
prohibited from disclosing such information to Genworth Financial and use its
reasonable endeavours to seek consent from the Governmental Authority or other
relevant party to disclose such information to Genworth Financial.

 

  (g) Access to personnel and working papers. Genworth Australia will request
the Genworth Australia Auditors to make available to the Genworth Financial
Auditors both the personnel who performed or are performing the annual audit of
Genworth Australia and, consistent with customary professional practice and
courtesy of such auditors with respect to the furnishing of work papers, work
papers related to the annual audit of Genworth Australia, in all cases within a
reasonable time, so that the Genworth Financial Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of the
Genworth Australia Auditors as it relates to the Genworth Financial Auditors’
report on the audited annual financial statements of Genworth Financial, all
within sufficient time to enable Genworth Financial to meet its timetable for
the printing, filing and public dissemination of the annual financial results of
Genworth Financial.  

 

Shareholder agreement            page 16



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

3    Financial and other information

 

 

3.6 Support and assistance for further Sell-Down or Holding Restructuring  

 

  (a) Genworth Financial may, at any time, in its absolute discretion, decide
to:  

 

  (1) sell some or all of its shareholding in Genworth Australia (Sell-Down); or
 

 

  (2) restructure the manner in which it holds its interest in Genworth
Australia (Holding Restructuring).  

 

  (b) If Genworth Financial decides to conduct a Sell-Down or a Holding
Restructuring, Genworth Financial may in its absolute discretion request the
reasonable co-operation and assistance of Genworth Australia in facilitating a
Sell-Down or a Holding Restructuring.  

 

  (c) Subject to sub-clauses (d) and (e), if requested to do so by Genworth
Financial, Genworth Australia must provide all co-operation and assistance
reasonably required by Genworth Financial to facilitate a Sell-Down or a Holding
Restructuring. Without limiting the foregoing, if requested by Genworth
Financial, Genworth Australia must:  

 

  (1) promptly provide all information as Genworth Financial, any member of the
Genworth Financial Group or their respective advisers reasonably require in
connection with a Sell-Down or a Holding Restructuring;  

 

  (2) allow Genworth Financial, any member of the Genworth Financial Group or
their respective advisers full and free access at all reasonable times to the
premises, books and records of Genworth Australia and its Subsidiaries to enable
Genworth Financial to obtain any information about Genworth Australia and its
Subsidiaries and any matters which Genworth Financial reasonably requires in
connection with a Sell-Down or a Holding Restructuring; and  

 

  (3) use its reasonable endeavours to provide the full support of, and access
to, Genworth Australia’s senior executives in marketing and promoting any
Sell-Down.  

 

  (d) Genworth Financial will consult with Genworth Australia about the
preferences of Genworth Australia for the manner in which any Sell-Down is to be
effected and investors under that Sell-Down.  

 

  (e) If Genworth Australia is requested to provide co-operation and assistance
to facilitate a Sell-Down or Holding Restructure and the Board, acting in good
faith, determines that the provision of such co-operation and assistance
requested by Genworth Financial should be deferred because it would materially
adversely affect a pending or proposed material acquisition or merger or capital
markets transaction, or negotiations or discussions with respect thereto
(Potential Transaction), then:  

 

  (1) Genworth Australia will have the right to defer the provision of such
co-operation and assistance requested by Genworth Financial until such Potential
Transaction is announced or is no longer being pursued by Genworth Australia,
provided that:  

 

  (A) such deferral shall not extend for a period of more than 30 days after the
date on which the Board has determined to defer the provision of co-operation
and assistance; and  

 

  (B) such deferral right may not be exercised by Genworth Australia more than
once in any 12 month period; and  

 

Shareholder agreement            page 17



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

3    Financial and other information

 

 

  (2) Genworth Australia will promptly give written notice to Genworth Financial
of:  

 

  (A) the Board’s determination to defer the provision of co-operation and
assistance; and  

 

  (B) the fact that a Potential Transaction is no longer being pursued by
Genworth Australia.  

 

3.7 Assistance in connection with enquiry or proceedings about Initial Public
Offering, Sell-Down or Holding Restructuring  

 

  (a) Subject to Applicable Law, Genworth Australia agrees to allow Genworth
Financial, any member of the Genworth Financial Group and their respective
directors, officers and advisers, full and free access to the premises, books
and records of Genworth Australia and its Subsidiaries at all reasonable times
during any regulatory enquiry or litigation proceedings (threatened or actual)
in relation to the Initial Public Offering, any Sell-Down or any Holding
Restructuring to enable Genworth Financial to obtain any information about
Genworth Australia and its Subsidiaries and any matters which Genworth Financial
reasonably requires in relation to the Initial Public Offering, any Sell-Down or
any Holding Restructuring. Genworth Australia and its Subsidiaries must provide
any information, assistance and facilities which Genworth Financial reasonably
requires for those purposes.  

 

  (b) Without limiting the above, if reasonably requested, Genworth Australia
must, subject to Applicable Law, provide Genworth Financial, any member of the
Genworth Financial Group and their respective directors, officers and advisers
with full and free access to, and copies of all materials and documents used or
created in connection with the due diligence investigations conducted in
connection with the Initial Public Offering or any Sell-Down including
supporting documents and work papers, on receipt of reasonable notice, and must
maintain those materials and documents for a least 6 years after closing of the
Initial Public Offer or any Sell-Down, respectively, for that purpose.  

 

3.8 Fifty percent threshold  

Genworth Australia agrees that, with respect to any financial year during which,
members of the Genworth Financial Group have a Relevant Interest in aggregate in
50% or more of the outstanding Ordinary Shares:

 

  (a) Monthly and other financial information. Genworth Australia shall deliver
to Genworth Financial the monthly financial, risk and other information, reports
and plans set forth on Schedule 1 in respect of each month, within the
reasonable time periods specified by Genworth Financial. Genworth Australia
shall provide Genworth Financial with an opportunity to meet with management of
Genworth Australia to discuss such information, reports and plans upon
reasonable notice.  

 

  (b) Internal auditors. Genworth Australia shall provide Genworth Financial,
the Genworth Financial Auditors or other representatives of Genworth Financial
reasonable access upon reasonable notice during normal business hours to
Genworth Australia’s and its Subsidiaries’ books and records and personnel so
that Genworth Financial may conduct reasonable audits relating to the financial
statements and data provided by Genworth Australia pursuant to this clause 3, as
well as to the internal accounting controls and operations of Genworth Australia
and its Subsidiaries.  

 

Shareholder agreement            page 18



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

3    Financial and other information

 

 

  (c) Management certification. Genworth Australia’s chief executive officer and
chief financial or accounting officer shall submit quarterly management
representation letters, substantially in the form furnished to Genworth
Financial by Genworth Australia or its Subsidiaries prior to the Closing Date
(with such changes thereto prescribed by Genworth Financial consistent with
management representation letters furnished to Genworth Financial by other
Subsidiaries of Genworth Financial or as otherwise required by changes to
Applicable Law or stock exchange requirements) attesting to the accuracy and
completeness of the financial statements or financial and accounting records
referred to therein in all material respects.  

 

  (d) Maintenance of internal controls. Genworth Australia shall, and shall
cause each of its consolidated Subsidiaries to:  

 

  (1) make and keep books, records and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
Genworth Australia and such Subsidiaries; and  

 

  (2) devise and maintain a system of internal controls over financial reporting
sufficient to provide reasonable assurances that:  

 

  (A) transactions are executed in accordance with management’s general or
specific authorisation;  

 

  (B) transactions are recorded as necessary (i) to permit preparation of
financial statements in conformity with US GAAP and Australian GAAP or any other
criteria applicable to such statements and (ii) to maintain accountability for
assets; and  

 

  (C) access to assets is permitted only in accordance with management’s general
or specific authorisation.  

 

  (e) Accountants’ reports. Promptly, but in no event later than five Business
Days following the receipt thereof, Genworth Australia shall deliver to Genworth
Financial copies of all reports submitted to Genworth Australia or any of its
Subsidiaries by their independent certified public accountants, including,
without limitation, each report submitted to Genworth Australia or any of its
subsidiaries concerning its accounting practices and systems and any comment
letter submitted to management or the board of directors (or any committee
thereof) in connection with their annual audit and all responses to such reports
and letters.  

 

  (f) Accounting policies and principles – US GAAP. Genworth Financial will
notify Genworth Australia from time to time of changes to US GAAP or SEC
financial reporting requirements. In connection with any such changes or any
proposed material change in US GAAP accounting policies, principles, processes
or methodologies from those in effect immediately prior to the Closing Date,
Genworth Financial will consult with Genworth Australia and, if requested by
Genworth Financial, Genworth Australia will consult with the Genworth Financial
Auditors with respect to such changes and their implementation by Genworth
Australia; provided, however that Genworth Australia shall not make or implement
any such changes without Genworth Financial’s prior written consent. Genworth
Australia will use its reasonable best efforts to promptly respond to any
request by Genworth Financial to make a change in accounting policies,
principles, processes or methodologies and, in any event, in sufficient time to
enable Genworth Australia to comply with its obligations under clause 3.1.  

 

  (g)

Accounting policies and principles – Australian GAAP. Genworth Australia will
give Genworth Financial reasonable prior notice of any proposed material

 

 

Shareholder agreement            page 19



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

3    Financial and other information

 

 

  change in Australian GAAP accounting policies, principles, processes or
methodologies from those in effect immediately prior to the Closing Date, and
will give Genworth Financial notice immediately following adoption of any such
changes that are mandated or required under Australian GAAP or requirements of
ASIC. In connection therewith, Genworth Australia will consult with Genworth
Financial and, if requested by Genworth Financial, Genworth Australia will
consult with the Genworth Financial Auditors with respect thereto. As to
material changes in accounting principles that could affect Genworth Financial,
Genworth Australia will not make any such changes without Genworth Financial’s
prior written consent, excluding changes that are mandated or required under
Applicable Law, Australian GAAP or requirements of ASIC. If Genworth Financial
so requests, Genworth Australia will be required to obtain the concurrence of
the Genworth Australia Auditors as to such material change, excluding changes
that are mandated or required under Applicable Law, prior to its implementation.
 

 

  (h) Meetings with financial analysts, investors or shareholders. Genworth
Australia shall notify Genworth Financial of, and provide Genworth Financial
with any presentations or discussion materials to be used in, any meetings in
relation to Genworth Australia’s business to be held between Genworth Australia
and any financial analyst or investor or shareholder reasonably in advance of
the date of all such meetings, and shall consult with Genworth Financial as to
the appropriate timing for all such presentations and meetings. Notwithstanding
the foregoing, Genworth Australia may participate in discussions with financial
analysts and investors and shareholders without prior notification and
consultation with Genworth Financial, provided that such discussions are not
solicited or initiated by Genworth Australia and Genworth Australia discusses
only publicly available information and Genworth Australia notifies Genworth
Financial of the content of such discussions and attendees as soon as reasonably
practical after the completion of such discussions.  

 

  (i) Genworth Australia external reinsurance programs. Genworth Australia shall
offer to Brookfield the opportunity to participate in Genworth Australia’s
external reinsurance program, including the renewal thereof, on the same terms
and conditions (including as to pricing) as other external reinsurers, for an
amount of not less than $10 million.  

 

  (j) Genworth Financial policies and practices. Notwithstanding anything else
in this agreement, except as required by Applicable Law (including, but not
limited to, the requirements of APRA, which as at the date of this agreement
require the Board to approve the use of policies and functions and ensure that
those give appropriate regard to Genworth Australia’s business and its specific
requirements, and the ASX listing rules), Genworth Australia will comply with
all:  

 

  (1) written Genworth Financial policies and practices of Genworth Financial
(as amended, replaced or supplemented from time to time), including, but not
limited to, all information, financial, operating, actuarial, human resources,
risk and compliance policies and practices, that apply to Genworth Australia;
and  

 

  (2) otherwise established Genworth Financial practices and core systems of
Genworth Financial as at the date of this Agreement and communicated to Genworth
Australia on or before the date of this Agreement, including, but not limited
to, all information, financial, operating, actuarial, human resources, risk and
compliance practices and core systems, that apply to Genworth Australia,  

provided that if the Genworth Australia board, acting in good faith, considers
that any variations to the application of such policies, practices and core

 

Shareholder agreement            page 20



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

4    Restrictive covenants and employee matters

 

 

systems to Genworth Australia, are necessary having regard to Genworth
Australia’s business and specific requirements, Genworth Financial and Genworth
Australia will each designate a senior manager to serve as their respective
representative to consider any amendments that may be required (if any) to the
application of such policies, practices and core systems to Genworth Australia.

 

3.9 Auditor consultation  

 

  (a) Genworth Australia agrees that, from the first date on which members of
the Genworth Financial Group do not have a Relevant Interest in aggregate in 50%
or more of the Outstanding Ordinary shares until the first date on which members
of the Genworth Financial Group do not have a Relevant Interest in 20% or more
of the outstanding Ordinary Shares, Genworth Australia shall consult with
Genworth Financial in advance regarding the selection of the audit firm to be
proposed by management to be appointed as auditor of Genworth Australia by its
shareholders.  

 

  (b) Paragraph (a) does not apply to the extent that such consultation would be
reasonably likely to preclude an audit firm being appointed as auditor of
Genworth Australia.  

 

3.10 Disclosure of information  

Information provided pursuant to this clause 3 may be disclosed by Genworth
Financial in its public filings (including any related earnings calls or
materials) as required by any Governmental Authority or pursuant to Applicable
Law and is deemed permitted under and as contemplated in clause 4 of the Master
Agreement.

 

3.11 Costs  

If Genworth Australia or any of its Subsidiaries is requested by Genworth
Financial to co-operate with or assist Genworth Financial in connection with any
Sell-Down or Holding Restructuring (being a Holding Restructure conducted
directly and solely for the benefit of Genworth Financial), then Genworth
Financial is responsible for and must pay all reasonable third party costs and
expenses associated with such Sell-Down or Holding Restructure and must
reimburse Genworth Australia for the amount of such third party costs and
expenses incurred by Genworth Australia or any of its Subsidiaries in connection
thereto.

 

3.12 Privilege  

The provision of any information pursuant to this clause 3 shall not be deemed a
waiver of any privilege, including privileges arising under or related to the
attorney-client privilege or any other applicable privileges (Privilege).
Following the Closing Date, neither Genworth Australia nor its Subsidiaries nor
Genworth Financial nor its Subsidiaries will be required to provide any
information pursuant to this clause 3 if the provision of such information would
serve as a waiver of any Privilege afforded such information.

 

Shareholder agreement            page 21



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

4    Restrictive covenants and employee matters

 

 

4   Restrictive covenants and employee matters  

 

4.1 Non-competition  

 

  (a) Genworth Financial shall not, from the date of this Agreement until the
first date on which members of the Genworth Financial Group do not have a
Relevant Interest in aggregate in 50% or more of the outstanding Ordinary Shares
in Genworth Australia (the Restricted Period), directly or indirectly, engage or
invest in, own, manage, operate, finance, use or license any other Person to use
any Restricted Genworth Australia Intellectual Property (as defined in the Cross
License) in connection with, or control or participate in the ownership,
management, operation or control of any mortgage insurance business in Australia
and New Zealand carried on by Genworth Australia or its Affiliates at the date
of this Agreement (Genworth Australia Business Line), other than as a result of
its holding in Genworth Australia.  

 

  (b) Genworth Australia shall not, at any time during the Restricted Period,
directly or indirectly, engage or invest in, own, manage, operate, finance, use
or license any other Person to use any Restricted Genworth Financial
Intellectual Property (as defined in the Cross License) in connection with, or
control or participate in the ownership, management, operation or control of any
line of business (other than the mortgage insurance business in Australia and
New Zealand) in a jurisdiction where Genworth Financial or its Affiliates
(i) are licensed to conduct, or has a local employee or local employees
dedicated to, or (ii) hold an interest of greater than 20% in a joint venture
that is licenced to conduct, or has a local employee or local employees
dedicated to, such line of business at the date of this Agreement, being those
jurisdictions and lines of business listed in Schedule 4 and marked with a “ü”
(each such line of business, a Genworth Financial Business Line).  

 

  (c) Nothing contained in this clause 4 shall prevent either party or its
Affiliates from directly or indirectly owning up to an aggregate of 5% of any
class of securities of any Person whose securities are listed or posted for
trading on any stock exchange or market, provided that neither such party nor
any of its Affiliates has any direct involvement in the management of such
Person and/or such Person’s business.  

 

  (d) Notwithstanding any other provision of this Agreement, during the
Restricted Period, either Genworth Financial or Genworth Australia (the
Acquiring Party) shall be permitted to enter into a transaction or a business
combination with any Person or Persons, including a transaction by way of a
purchase or sale of shares, an acquisition or disposition of assets, the
formation or dissolution of a partnership or joint venture, a merger,
amalgamation or any other form of transaction (collectively, a Transaction) as a
result of which such Acquiring Party or any successor thereof would, directly or
indirectly, acquire a business which directly or indirectly competes with a
Business Line of the other party (a Competitive Business), provided that:  

 

  (1) the assets and revenues of the Competitive Business comprise less than 15%
of the assets and less than 15% of the revenues, respectively, of the aggregate
assets and revenues of the business being acquired, based upon the financial
statements for such business’s most recently completed fiscal year for which
financial statements were prepared; and  

 

  (2) the other party hereto (the Non-Acquiring Party) is first given the right
(the ROFR) to acquire the Competitive Business on the terms set forth in
Schedule 3 hereto.  

 

Shareholder agreement            page 22



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

4    Restrictive covenants and employee matters

 

 

  (e) If the Non-Acquiring Party fails to exercise its ROFR or to complete its
Transaction within the time periods specified in Schedule 3 hereto, the
Acquiring Party shall be permitted to complete its Transaction and thereby to
acquire and conduct the Competitive Business; provided that the Acquiring Party
holds the Competitive Business separate, including by:  

 

  (1) divesting or causing the Competitive Business to be divested as soon as is
practicable and in any event within 2 years following the closing of the
Transaction;  

 

  (2) not using, directly or indirectly, the brand(s) of the Non-Acquiring Party
in connection with the Competitive Business (other than through the use of a
corporate name as expressly contemplated by the Transitional Trade-Mark
License);  

 

  (3) if applicable, taking all appropriate steps to ensure that none of the
directors of the Non-Acquiring Party who are nominated by the Acquiring Party
serve on the board of the Competitive Business and to ensure that such directors
are not in any way involved in the management or operation of the Competitive
Business; and  

 

  (4) not using, directly or indirectly, any information relating to the
Non-Acquiring Party, other than information that is publicly available, for the
benefit, or in connection with the operation or management of, the Competitive
Business.  

 

  (f) If any party hereto is acquired during the Restricted Period, it will
continue to be subject to the non-competition restrictions described above.
However, the purchaser of such party will not be prohibited from carrying on a
Competitive Business, provided that during the Restricted Period it does not do
so through such party and that such party’s brand, personnel, confidential
information and Restricted Intellectual Property (as defined in the Cross
License) are not utilized by such purchaser in the conduct of the Competitive
Business during the Restricted Period.  

 

4.2 Non-solicitation  

 

  (a) Without the prior written consent of Genworth Financial, Genworth
Australia or its Affiliates shall not, at any time during the Restricted Period,
directly or indirectly, either for itself or another Person, solicit to employ,
or employ as a director, officer, employee, or otherwise, any individual who to
its knowledge is then employed (or formerly employed) by Genworth Financial at
the level of salary band 1 or 2 or equivalent, including any such individual
seconded by Genworth Financial to Genworth Australia, except if Genworth
Financial designates that person as a director of Genworth Australia in
accordance with clause 2.2 or when that person has responded to an advertisement
in a publication of a general nature and not specifically directed at any
employee or employees of Genworth Financial, unless (A) Genworth Financial has
terminated the employment of such individual or (B) at least 6 months have
elapsed since such individual has voluntarily terminated his or her employment
with Genworth Financial.  

 

  (b)

Without the prior written consent of Genworth Australia, Genworth Financial or
its Affiliates shall not, at any time during the Restricted Period, directly or
indirectly, either for itself or another Person, solicit to employ, or employ as
a director, officer, employee, or otherwise, any individual who to its knowledge
is then employed (or formerly employed) by Genworth Australia at the level of
salary band 1 or 2 or equivalent, including any such individual seconded by
Genworth Australia to Genworth Financial, except when that person has responded
to an advertisement in a publication of a general nature and not specifically
directed at any employee or

 

 

Shareholder agreement            page 23



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    5    Indemnification, dispute resolution and
expenses  

 

  employees of Genworth Australia, unless (A) Genworth Australia has terminated
the employment of such individual or (B) at least 6 months have elapsed since
such individual has voluntarily terminated his or her employment with Genworth
Australia.  

 

4.3 Employee matters  

The parties hereby agree to the terms set forth in Schedule 2 hereto in respect
of employee matters. For greater certainty, each party will bear its own costs
in connection with such obligations (except as set out in Schedule 2) and will,
at all times, comply with Applicable Law in the discharge thereof.

 

4.4 Reasonableness of covenants  

Each party acknowledges and agrees that:

 

  (a) the covenants set forth in this clause 4 are reasonable in the
circumstances and are necessary to protect the other party and its respective
Affiliates and the value to them of their respective businesses; and  

 

  (b) the breach by it of any of the provisions of this clause 4 would cause
serious and irreparable harm to the other party which could not be adequately
compensated for in damages.  

Each party therefore consents to an order specifically enforcing the provisions
of this clause 4, or an injunction being issued against it restraining it from
any further breach of such provisions.

 

5

 

 

  Indemnification, dispute resolution and expenses

 

5.1 Indemnification  

The parties shall indemnify each other in connection with this Agreement in
accordance with clause 5 of the Master Agreement, which shall be the sole and
exclusive procedures for indemnification relating to this Agreement.

 

5.2 Dispute resolution  

Each party submits to the jurisdiction of the courts of the State of New South
Wales and of any court that may hear appeals therefrom for any proceedings in
connection with this Agreement.

 

5.3 Expenses  

Except as otherwise specifically provided in this Agreement, each party hereto
shall bear any costs and expenses incurred in connection with exercising its
rights and performing its obligations under this Agreement.

 

Shareholder agreement            page 24



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    6    Termination  

 

6   

Termination

 

 

 

6.1 Termination  

The term of this Agreement shall commence on the date hereof and expire on the
first date on which members of the Genworth Financial Group do not have a
Relevant Interest in 10% or more of the outstanding Ordinary Shares.

 

6.2 Survival  

Clause 5 (Indemnification, dispute resolution and expenses), clause 6.2
(Survival) and clause 7 (General provisions) shall survive the expiration or
other termination of this Agreement and remain in full force and effect.
Clause 3.1 (Annual and quarterly financial information) and clause 3.5
(Additional requirements) shall survive the expiration or other termination of
this Agreement and remain in full force and effect until Genworth Australia has
provided the required information and Genworth Financial has prepared and
publicly filed its financial statements for the applicable period. Clause 3.2
(Tax information) shall survive the expiration or other termination of this
Agreement and remain in full force and effect until 15 September following the
taxable year in which expiration or termination occurs.

 

7

  

General provisions

 

 

 

7.1 Governing law  

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the State of New South Wales excluding its conflict of laws
rules.

 

7.2 Co-operation  

The requirements of clause 7.2 of the Master Agreement are and shall be deemed
to be incorporated and made an integral part of this Agreement.

 

7.3 Notices  

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this clause 7.3):

 

   Genworth Australia Address    Level 26, 101 Miller St, North Sydney, NSW
2060, Australia Attention    General Counsel Phone    +61 2 8248 2284 Fax    +61
2 8916 7242

 

Shareholder agreement            page 25



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    7    General provisions  

 

       Brookfield   Address   

6620 West Broad Street

     Richmond, VA 23230   Attention    President   Phone    804.662.2560   Fax
   804.662.2414               GFIH   Address   

c/- Genworth Financial, Inc.

     6620 West Broad Street     

Richmond, VA 23230

  Attention    General Counsel   Phone    804.662.2574   Fax    804.662.2414    
          Genworth Financial   Address   

Genworth Financial, Inc.

    

6620 West Broad Street

     Richmond, VA 23230   Attention    General Counsel   Phone    804.662.2574  
Fax    804.662.2414           

 

7.4 Severability  

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

7.5 Entire agreement  

Except as otherwise expressly provided in this Agreement, this Agreement
(including the Schedules hereto and the herein referenced provisions of the
Master Agreement)

 

Shareholder agreement            page 26



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    7    General provisions  

 

constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.

 

7.6 Assignment; no third-party beneficiaries  

 

  (a) A member of the Genworth Financial Group (including, for greater
certainty, Shareholderco) may assign this Agreement to any member of the
Genworth Financial Group to whom Ordinary Shares are transferred and who agrees
to become party hereto and to be bound by this Agreement (whereupon such
transferee shall become an Applicable GNW Shareholder in respect of such
Ordinary Shares, provided, however that such transferor must remain party hereto
in respect of any Ordinary Shares, as applicable, remaining held by it, and
Genworth Australia hereby consents and agrees to any such assignment. Except as
aforesaid, this Agreement shall not be assigned by any party hereto without the
prior written consent of the other party.  

 

  (b) Except as provided in clause 5 with respect to indemnification, this
Agreement is for the sole benefit of the parties to this Agreement and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.  

 

7.7 Amendment; waiver  

No provision of this Agreement may be amended or modified except by a written
instrument signed by all the parties hereto. No waiver by any party of any
provision hereof shall be effective unless explicitly set forth in writing and
executed by the party so waiving. The waiver by either party hereto of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other subsequent breach.

 

7.8 Currency  

All references in this Agreement to “dollars” or “$” are expressed in Australian
currency, unless otherwise specifically indicated.

 

7.9 Counterparts  

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Shareholder agreement            page 27



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

Schedules

Table of contents

 

   

Financial data and other information

   29  

Employee matters

   40  

ROFR Terms

   42  

Genworth Financial Jurisdictions and Lines of Business

   44  

 

Shareholder agreement            page 28



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]

 

Schedule 1 

Financial data and other information

   

Clause 3.1(a) - Annual and Quarterly Financial Data and Other Information

 

      Schedule Name(s)   Description (Contents)   

Genworth  

Financial Relevant  

Interest in 20% or  
more of  
Outstanding  
Ordinary Shares  

      Production Metrics         Insurance and risk in force   Segregated by (i)
product, (ii) loan size, (iii) age, (iv) state, (v) policy year and (vi) LVR
ratio with supporting documentation    ü           New insurance written  
Segregated by product with supporting documentation    ü           Policies in
force   Segregated by product with supporting documentation    ü          
Delinquent loans   Segregated by (i) product, (ii) loan size, (iii) age, (iv)
state, (v) policy year and (vi) LVR ratio with supporting documentation    ü    
      Average primary loan size   Segregated by product with supporting
documentation    ü           LVR ratio   Segregated by product and ranges with
supporting documentation    ü         Financial Statements         Trended SEC
US GAAP Balance Sheet   Trended for last 8 quarters    ü           Trended SEC
US GAAP Income Statement   Trended for last 8 quarters    ü           SEC
US GAAP Balance Sheet   Versus (i) prior quarter, (ii) same quarter of prior
year, (iii) prior year and (iv) prior year end, with fx adjusted variance
explanations    ü           SEC US GAAP Income Statement   Versus prior quarter
and same quarter of prior year, with fx adjusted variance explanations. In
addition, year-to-date versus year-to-date of prior year, with fx adjusted
variance explanations    ü    

 

Shareholder agreement            page 29



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth  

Financial Relevant  

Interest in 20% or  
more of  
Outstanding  
Ordinary Shares  

         



 

 

                 Supporting Documentation      

4 Blocker/Significant and 

Unusual Items

  Document received prior to quarter close that describes changes to business
relationships, processes and internal controls, systems, asset/liability
valuation methodologies and other items that impact financial statement results
including quantification of any items as appropriate    ü          Accounting
memoranda   Support for conclusions reached on accounting matters as well as
internal control assessments or deficiencies during the quarter    ü         
Actuarial review report   Support for conclusions reached on actuarial matters
   ü          Deferred Acquisition Cost study        ü          US GAAP trial
balance ledger feed   Prepared for all SEC required reported accounts, including
clearing of all validation checks and ensuring any required new account usage is
cleared with the GFI Controller’s Office    ü          Balance Sheet account
roll forwards   Roll forward (i) Deferred Acquisition Cost, (ii) Intangibles
(PVFP, software and licenses), (iii) Loss Reserve, (iv) Goodwill and (v)
Unearned Premiums for last 8 quarters and Equity year-to-date    ü         
Written and Earned Premium roll forward   For last 8 quarters    ü         
Other Assets and Other Liabilities   Detailed by subcategories with variance
explanations versus same quarter of prior year and prior year end    ü         
Schedule of Commitment and Contingencies        ü          FX Report (P&L)    
   ü     

 

Shareholder agreement            page 30



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth  

Financial Relevant  

Interest in 20% or  
more of  
Outstanding  
Ordinary Shares  

        Account reconciliations (in Genworth reconciliation system if Ownership
50% or greater or per internal control policy requirements if less than 50%)  
For all required accounts    ü         

Statement of Unadjusted 

Differences

 

Listing of “Passed on differences” or unadjusted differences included in US GAAP
financial statements

 

   ü          Auditor Questionnaire        ü          Financial Statement
Representation Letter   Management representation letter signed by CEO, CFO,
Controller and Actuary plus all related attachments    ü          Support /
Review for relevant business sections of SEC filings and Quarterly Financial
Supplement   Timely review and commentary of Genworth footnotes and disclosures
related to the Australian business unit for the 10-Q and 10-K (mainly the
business section, risk factors, trends, MD&A, and all relevant footnotes), as
well as all relevant metrics within the quarterly financial supplement    ü     

Clause 3.2(a) - Tax Data and Other Information

 

      Schedule Name(s)   Description (Contents)   

Genworth  

Financial Relevant  

Interest in 10% or  
more of  
Outstanding  
Ordinary Shares  

        Annual US Tax Reporting Package for Form 5471   Including information
for any branch operations (i.e. New Zealand)    ü          Australian and New
Zealand Tax Returns and Tax Returns for any jurisdiction where Genworth
Australia conducts business   Including receipts or proof of payment for any
withholding tax imposed on payments to other Genworth affiliates    ü         
Australian and New Zealand Tax Liability Estimates or any other jurisdiction
where Genworth Australia conducts business   Projections of taxable income and
current tax expense    ü     

 

Shareholder agreement            page 31



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

Clause 3.3 - Financial, Risk and Other Information

 

      Schedule Name(s)    Description (Contents)   

Genworth  

Financial  

Relevant  

Interest in 20%  

or more of  

Outstanding  

Ordinary  

Shares  

      Quarterly Reports         Short Range Forecast Submission to TM1 or its
equivalent    Forecast of current quarter US GAAP earnings by SEC line item and
key metrics with variance explanations versus Operating Plan    ü           
Finance Reviews    Review of US GAAP income statement, including source of
earnings analysis (loss drivers, expense drivers, etc.) for the quarter with
variance explanations versus (i) prior quarter, (ii) same quarter of prior year,
(iii) Operating Plan and (iv) year-to-date versus prior year-to-date    ü       
    Operating Reviews    Review of economic environment and trends, portfolio
metrics, production metrics, US GAAP income statement, including source of
earnings analysis (loss drivers, expense drivers, etc.) and strategy for the
quarter with variance explanations versus (i) prior quarter, (ii) same quarter
of prior year and (iii) Operating Plan    ü            New Business Reviews   
Review of VNB, RAROC, IRR and ROE performance and first year capital strain for
new business for the quarter and year-to-date with variance explanations versus
(i) prior quarter and (ii) Operating Plan    ü            Quality Control/Audit
Reviews   

Review of:

(A) Audit results and action plans for (i) lender compliance including bulk
deals, (ii) internal underwriting and internal loss mitigation, (iii) internal
process and (iv) new product audits. Includes discussions on plans for sampling
and audit frequency.

(B) Investigations findings and action plans for non-compliance to guidelines,
processes or fraud detection.

(C) Valuation review findings and action plans for issues detected with
Valuations, Valuers or Valuation companies.

   ü          Annual Planning                   Multi-Year Plan submission to
TM1 or its equivalent    5 Year forecast of Company performance, capital needs
and dividend plans    ü     

 

Shareholder agreement            page 32



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)    Description (Contents)   

Genworth  

Financial  

Relevant  

Interest in 20%  

or more of  

Outstanding  

Ordinary  

Shares  

        Operating Plan Expense Budgeting Submission to TM1 or its equivalent   
1 Year forecast of Company’s expenses for subsequent year    ü         
Operating Plan Submission to TM1 or its equivalent    1 Year forecast of Company
performance, capital needs and dividend plan used to set targets for subsequent
year    ü     

Clause 3.5(f)(1) - Risk, Capital and Investment Information

 

      Schedule Name(s)    Description (Contents)   

Genworth  

Financial  

Relevant  

Interest in 20%  

or more of  

Outstanding  

Ordinary Shares  

      Risk Management       Economic / Housing Market Indicators    Home Price
Appreciation, GDP and Unemployment Rate at national and regional level    ü     
    Central Bank / Mortgage Interest Rates    Historical Trends and forecasts of
Central Bank rates and standard mortgage rates    ü          Original and
Effective LVR    Original and Effective LVR and Cumulative Home Price
Appreciation by book year    ü          Ever-To-Date Loss Ratios    Loss Ratios
by (i) book year, (ii) product, (iii) region and (iv) lender    ü         
Delinquency Development    Delinquency Count and Rate by (i) portfolio (ii) book
year, (iii) region and (iv) product    ü          Delinquency By Arrears Bucket
(ageing)    Trends of delinquency counts and rates by arrears bucket (ageing)   
ü          Loss Performance Analysis    Representing (i) Reserve Balance, (ii)
Paid Claims, (iii) Losses, (iv) Loss Ratio and (v) Other Loss Metrics    ü     
    Loss / Delinquency Trends    Trends and comparisons to plan for (i)
premiums, (ii) losses, (iii) other loss metrics, (iv) delinquency rolls and (v)
loss mitigation metrics    ü     

 

Shareholder agreement            page 33



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)    Description (Contents)   

Genworth  

Financial  

Relevant  

Interest in 20%  

or more of  

Outstanding  

Ordinary Shares  

        Ever-To-Date Loss Ratios     Loss Ratios by (i) book year, (ii) product,
(iii) region and (iv) lender    ü          Delinquency Rate / Loss Ratio by
Segment    Delinquency rates and loss ratios by lender and region; variance to
prior month and prior year    ü          Portfolio Trends    In Force and New
Insurance Written by (i) geographic region, (ii) LVR, (iii) product, (iv) loan
type and (v) loan purpose    ü          Delinquency Trends    Delinquency rate
trends by book year and region (graphs)    ü          New Delinquency and Cure
Rates    Trends of new delinquency rates and cure rates at (i) national, (ii)
regional and (iii) book year levels (graphs)    ü          RADAR Report   
Portfolio composition and performance versus targets; key early warning
indicators    ü          Housing Bubble Monitoring    National and regional
summary tables and trend graphs of housing bubble metrics    ü         
Delinquency and Claim Performance by Development Year    Delinquency and Claim
triangles by book year    ü          Loss Forecasts    Base Case and Stress
Scenario loss forecasts with key assumptions    ü          Loss Tracking   
Actual loss development versus Operating Plan    ü          Economic Capital
Update    Economic capital with granularity at book year, region, LVR, and other
key risk segments    ü          ERM Report    ERM dashboard including earnings
and earnings at risk, ROE, MCR, liquidity ratio, capital at risk, VaR, BE VNB,
and MC VNB; ERM overview; emerging risk scorecard and key risk indicators;
reputation risk scorecard and distributor concentration    ü         
Reinsurance reporting    Reports to reinsurers with portfolio metrics,
performance update, PML, and other details as per the reinsurance contracts    ü
    

 

Shareholder agreement            page 34



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth  
Financial
Relevant  

Interest in 20%  

or more of  
Outstanding  
Ordinary Shares  

          Notification of material litigation matters   Provide reports of
significant or material litigation actions (whether from an employee, customer,
supplier, regulatory body or any other party) within 5 Business Days of becoming
aware of the matter. Provide copies of correspondence and other relevant
materials as reasonably requested by Genworth Financial    ü        Capital
Management         Capital Management Report   Summary of and description of
changes in capital available versus APRA minimum required capital for current
quarter (PCA ratio) and forecast for the subsequent eight quarters, including
impacts of dividend plans, stress scenarios, and unrealized gain/loss positions.
Summary of all applicable rating agency capital positions for current quarter
and forecast for the subsequent eight quarters, including impact of dividend
plans, stress scenarios, and unrealized gain/loss positions.    ü           
Dividend Plans   Details of dividend plan for current period and forecast for
subsequent eight quarters    ü        Investment Management         Monthly
Investment Portfolio Holdings Report        ü            Monthly Investment
Snapshot Report        ü     

 

Clause 3.5(f)(2) - Compliance Activities and Reporting

 

        Schedule Name(s)   Description (Contents)   

Genworth Financial  
Relevant Interest in  

20% or more of  
Outstanding  
Ordinary Shares  

          Annual Compliance Review   Annual compliance review of Genworth
Australia utilizing the Genworth One Compliance self-assessment process    ü   
 

 

Shareholder agreement            page 35



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth Financial  
Relevant Interest in  

20% or more of  
Outstanding  
Ordinary Shares  

          Code of Ethics   Adopt the Genworth Financial Integrity First Code of
Ethics (it being noted that Genworth Australia may also have its own separate
code of ethics provided that such code does not conflict with the Genworth
Financial Integrity First Code of Ethics), as it may be amended or modified from
time to time. Require, as a condition of employment, that (i) employees of
Genworth Australia provide a written acknowledgement of the Code of Ethics at
least once each year (or such other frequency as Genworth Financial requires of
its employees generally from time to time) and (ii) employees of Genworth
Australia undertake training in the Code of Ethics, in such manner as Genworth
Financial requires of its employees generally from time to time, at least once
every two years (or such other frequency as Genworth Financial requires of its
employees generally from time to time). Provide confirmation to Genworth
Financial of the foregoing as reasonably requested by Genworth Financial from
time to time.    ü            Conflict of Interest Questionnaires   Annually,
circulate and obtain completed conflict of interest questionnaires from
directors and officers, such questionnaires to be in the form provided by
Genworth Financial from time to time. Provide information about or copies of
such completed questionnaires to Genworth Financial upon request    ü           
Customer Complaints   Quarterly, provide a report of customer complaints
received    ü            Regulatory Updates   Quarterly or as otherwise
reasonably requested by Genworth Financial, provide briefings or updates to
Genworth Financial on legal and regulatory affairs reflecting changes and
developments applicable to or affecting Genworth Australia and/or the Australian
mortgage insurance business    ü            Ombudsperson Program   Adopt and
maintain a Genworth Australia Ombudsperson/Whistleblower Program as part of, and
in conformity with, the Genworth Financial Ombudsperson Network Program. The
Genworth Australia Ombudsperson(s) shall be selected and trained by the Genworth
Corporate Ombudsperson.    ü     

 

Shareholder agreement            page 36



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth Financial  
Relevant Interest in  

20% or more of  

Outstanding  
Ordinary Shares  

          Ombudsperson Reports   Maintain an ombudsperson and, quarterly or as
otherwise reasonably requested by Genworth Financial, provide reports of
complaints, concerns or issues raised with the Genworth Australia ombudsperson
   ü            Notification of Material Ombudsperson Contacts   Provide reports
of significant or material complaints, concerns or issues raised with the
Genworth Australia ombudsperson within 5 Business Days of the complaint, concern
or issue being raised    ü            Notification of Material Concerns Raised
with Directors   Provide reports of significant or material complaints, concerns
or issues raised directly with the Genworth Australia board of directors or
audit committee of the board of directors, within 5 Business Days of the
complaint, concern or issue being raised    ü            Notification of
Material Regulatory Matters   Provide reports of significant or material
regulatory inquiries, examinations, audits or requests for information (whether
from APRA, security regulatory authorities, other applicable regulatory bodies)
within 5 Business Days of becoming aware of the matter. Provide prompt reports
of other significant or material regulatory matters. Provide copies of
correspondence and other relevant materials as reasonably requested by Genworth
Financial    ü            Compliance Dashboard/Metric Reporting   Quarterly,
provide compliance dashboard/metric reporting to Genworth Financial in the
format provided prior to the date of this Agreement, as reasonably modified from
time to time by Genworth Financial    ü            Risk, Capital and Investment
Committee   Provide copies of all documents and materials provided to or
reviewed by the Risk, Capital and Investment Committee of Genworth Australia (or
any successor committee or committee with equivalent function) promptly after
delivery of such materials to committee members    ü            Compliance
Training   Employees of Genworth Australia must complete company-wide compliance
training requirements (i.e. Privacy, AML/CTF, Records Management) as Genworth
Financial requires or otherwise obtain written exception from Chief Compliance
Officer to opt-out of such compliance training programs    ü     

 

Shareholder agreement            page 37



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

      Schedule Name(s)   Description (Contents)   

Genworth Financial  
Relevant Interest in  

20% or more of  

Outstanding  
Ordinary Shares  

          Other   Copies of regulatory compliance policies, procedures and
processes and other materials and information related to regulatory matters and
compliance by Genworth Australia, as reasonably requested by Genworth Financial
from time to time    ü       

The foregoing information and materials shall be provided to the Chief
Compliance Officer and such other persons at Genworth Financial as Genworth
Financial may designate from time to time.

    For purposes of this Schedule 1 Clause 3.5(e)(2), references to Genworth
Australia include Genworth MI Australia Inc. and its subsidiaries from time to
time, including Genworth Financial Mortgage Insurance Company Australia.  

Clause 3.8(a) Monthly Financial, Risk and Other Information

 

     

Schedule

Name(s)

  Description (Contents)   

Genworth  

Financial Relevant  

Interest in 50% or  
more of  
Outstanding  
Ordinary Shares  

      Monthly Financial Data         US GAAP trial balance ledger feed  
Prepared for all SEC required reported accounts, including clearing of all
validation checks and ensuring any required new account usage is cleared with
the GFI Controller’s Office    ü            Account reconciliations in Genworth
reconciliation system   For high risk accounts    ü        Other Monthly Reports
        Headcount   Name and function of Company employees, contractors and open
positions    ü            Production   Actual monthly results and total quarter
forecast with variance explanations to Operating Plan    ü            Loss
Mitigation  

Details on loss mitigation strategy/efforts and results during the period along
with quarterly forecast for remainder of year and performance to operating plan,
including (i) volumes and penetration rates for hardships, (ii) workouts, (iii)
borrower sales, (iv) asset management, (v) claims, (vi) rescissions and

   ü     

 

Shareholder agreement            page 38



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 1    Financial data and other information  

 

     

Schedule

Name(s)

  Description (Contents)   

Genworth  

Financial Relevant  

Interest in 50% or  
more of  
Outstanding  
Ordinary Shares  

        settlements and (vii) recoveries. If requested, respond with information
related to any changes to lender’s collections practices                        
                            Underwriting   Details on underwriting volumes,
SLAs, capacity/productivity metrics and projects to improve underwriting
performance if issues detected    ü            Master Policy Changes   Details
on material changes planned or implemented to any master policy    ü           
Driver Based Forecast   Business leading indicator trends and quarterly forecast
of net operating income for the current year and subsequent year    ü           

Short Range Forecast Submission to TM1 or

its equivalent

 

Forecast of current quarter US GAAP earnings by SEC line item and key metrics
with variance explanations versus Operating Plan

 

   ü           

Monthly Metric Submission to TM1 or

its equivalent

 

Key metrics for the current month and forecast of key metrics and US GAAP SEC
income statement and balance sheet for current year and subsequent year

 

   ü            Operating Reviews   Review of economic environment and trends,
portfolio metrics, production metrics, US GAAP income statement, including
source of earnings analysis (loss drivers, expense drivers, etc.) for the
current quarter forecast with variance explanations versus (i) prior quarter,
(ii) same quarter of prior year and (iii) Operating Plan    ü     

 

Shareholder agreement            page 39



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 2    Employee matters  

 

 

 

Schedule 2

 

 

 

Employee matters

 

 

 

(a)      No employees are being transferred from Genworth Financial to Genworth
Australia in connection with the Initial Public Offering or the IPO Agreements.
Each party will continue to bear all of its respective responsibilities and
liabilities in respect of its own employees (including, for greater certainty,
any such employees who are on a leave of absence at the time of Closing).

 

(b)      Each party will continue to own and operate its respective employee
compensation and benefit plans from and after Closing, subject to the provision
of any ‘Services’ as set forth in the Shared Services Agreement, and in the case
of Genworth Australia plans, subject to input from Genworth Financial as the
majority shareholder. Subject to paragraph (f) below, each party will continue
to bear all of its respective responsibilities and liabilities in respect of its
own employee compensation and benefit plans.

 

(c)      Genworth Australia’s employees will cease to be eligible to participate
in all Genworth Financial employee compensation and benefit programs from and
after Closing, and Genworth Australia will establish plans for its employees
providing benefits to such employees that are, in the aggregate, no less
favourable to such employees as those to which they were entitled under Genworth
Financial’s plans as of the Closing Date. Notwithstanding the foregoing:

 

(1)        Genworth Australia will be included in the Genworth Financial 2014
Reach for Success (“RFS”) and Variable Incentive Compensation (“VIC”) program.
Genworth Australia will allocate and pay any RFS or VIC bonuses to such
employees at their discretion and based on the achievement of 2014 VIC plan
funding goals and related metrics and individual performance goals.

 

(2)        Any stock options or stock appreciation rights (collectively,
“Australian Options and SARS”) held by Genworth Australia employees under the
2004 Genworth Financial, Inc. Omnibus Incentive Plan and the 2012 Genworth
Financial, Inc. Omnibus Incentive Plan (“the Plans”), which are vested or
unvested as of the Closing Date, will be administered in accordance with the
Plans and any applicable Award Agreements. Expenses associated with the granting
and exercising of any Australian Options and SARS by Genworth Australia
employees will continue to be the responsibility of Genworth Australia as
described in the Cost Agreement dated 15 July 2005 (as amended). On the first
date on which members of the Genworth Financial Group do not have a Relevant
Interest in 10% or more of the outstanding Ordinary Shares, Genworth Australia
employees will be considered to have terminated service from Genworth Financial
due to a transfer of business to a successor employer for the purposes of
interpreting the Plans and any Award Agreements applicable to any outstanding
Australian Options and SARS held by Genworth Australia employees at that time.

 

(3)        Subject to approval by Genworth Financial board of directors, on the
first date on which members of the Genworth Financial Group do not have a
Relevant Interest in 10% or more of the outstanding Ordinary Shares, Genworth
Financial will accelerate the vesting, lapse of

 

 

Shareholder agreement            page 40



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Schedule 2    Employee matters  

 

restrictions and conversion to shares of all Genworth Financial Restricted Stock
Units that have been held by Genworth Australia employees (“Australia RSUs”) for
at least one year prior to that date.

 

(d)      Genworth Australia will continue to recognize all service credit and
unused accrued leave entitlements of its employees.

 

(e)      Genworth Australia will continue to provide benefits to its employees
which are substantially similar in the aggregate to those in place as at the
Closing Date, for one year following the Closing Date and will consult with
Genworth Financial in relation to any material changes to those benefits during
that period.

 

(f)       Expatriate assignments between Genworth Financial and Genworth
Australia in effect at the time of the Closing may be continued by mutual
agreement of the parties up to and beyond the Trigger Date. All expatriate
expenses including compensation will be the responsibility of the hosting
company.

 

(g)      Genworth Financial will continue to provide administrative support for
any expatriate assignments between Genworth Financial and Genworth Australia in
effect at the time of the Closing or initiated by mutual agreement following the
Closing up to and beyond the Trigger Date. Any administrative costs incurred
beyond the Trigger Date will be the responsibility of the hosting company.

 

(h)      To the extent permitted by Applicable Law (including any privacy laws),
Genworth Australia will provide Genworth Financial with up to date employee
information for those employees who at the relevant date remain participants in
the Plans, RFS Program, VIC Program or other outstanding awards under the Plans
as and when Genworth Financial may reasonably require for its administration and
management of those plans.

 

 

Shareholder agreement            page 41



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

 

 

 

Schedule 3

 

 

ROFR Terms

 

 

 

(a)      The Acquiring Party shall deliver written notice (a Transaction Notice)
to the Non-Acquiring Party forthwith if the Acquiring Party or any of its
Affiliates (or any combination thereof) proposes to enter into a Transaction.
The Transaction Notice shall set out the material terms of the Transaction,
including the date on which the Transaction is expected to close, the party from
whom the Competitive Business is to be acquired (the Vending Party), the
conditions precedent to completion of such Transaction and the price to be paid,
directly or indirectly, by the Acquiring Party for, or the value ascribed by the
Acquiring Party to, the Competitive Business, in each case determined by the
Acquiring Party acting in good faith (the Transaction Price) and shall be
accompanied by such legal, financial and all other information concerning the
Competitive Business as is necessary for the Non-Acquiring Party to fully assess
the Competitive Business and to make a fully informed decision concerning
whether or not to acquire the Competitive Business (the Business Information);
provided that the Non-Acquiring Party shall have executed and delivered to the
Vending Party and the Acquiring Party a non-disclosure agreement in form and
substance acceptable to the parties, acting reasonably, if required.

 

(b)      Upon receipt by the Non-Acquiring Party of the Transaction Notice, the
accompanying Business Information and any other information reasonably requested
by the Non-Acquiring Party concerning the Competitive Business, the
Non-Acquiring Party shall have 60 days to determine whether to acquire the
Competitive Business.

 

(c)      In the event that the Non-Acquiring Party wishes to exercise its right
to acquire, directly or indirectly, the Competitive Business, it shall deliver
written notice (an Exercise Notice) to the Acquiring Party on or before such
60th day, which notice shall state (i) the Non-Acquiring Party’s intention to
acquire the Competitive Business, (ii) the party from whom the Non-Acquiring
Party proposes to acquire the Competitive Business, (iii) the price at which the
Non-Acquiring Party proposes to acquire the Competitive Business, and (iv) the
other terms and conditions of such acquisition, which terms and conditions shall
include the conditions precedent to the completion of the Transaction, including
receipt of applicable regulatory approvals and other reasonable closing
conditions in favour of the Non-Acquiring Party. If the Non-Acquiring Party
fails to deliver an Exercise Notice to the Acquiring Party on or before such
60th day, the Non-Acquiring Party shall be deemed to have waived its right to
acquire the Competitive Business and shall be deemed to have consented to the
completion of Transaction on the terms and conditions specified in the
Transaction Notice.

 

(d)      In the event that the Non-Acquiring Party elects to acquire the
Competitive Business directly from the Vending Party, the Non-Acquiring Party
shall have 90 days to negotiate in good faith the terms of a definitive
agreement in respect of such acquisition with the Vending Party. In the event
the Non-Acquiring Party elects to acquire the Competitive Business from the
Acquiring Party, the Acquiring Party shall thereafter have 10 Business Days to
determine whether or not to accept the offer of the Non-Acquiring Party
contained in the Exercise Notice. If the Acquiring Party does not accept such
offer on the terms proposed by the Non-Acquiring Party or fails to accept the
offer within such 10 Business Day period, the Parties shall negotiate in good
faith to settle the terms of a definitive agreement in

 

 

Shareholder agreement            page 42



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

 

respect of the acquisition by the Non-Acquiring Party, directly or indirectly,
of the Competitive Business, provided that the Acquiring Party shall only be
required to give such representations, warranties and indemnities in favour of
the Non-Acquiring Party that the Vending Party gives in favour of the Acquiring
Party in addition to those that a reasonable Person acquiring the Competitive
Business, after undertaking a comprehensive due diligence investigation of the
Competitive Business, would request from the Vending Party.

 

 

(e)      If the Non-Acquiring Party reaches a definitive agreement with respect
to the acquisition of the Competitive Business, the closing of such acquisition
shall occur concurrently with or immediately following the closing of the
Transaction or at such later time as agreed to between the Non-Acquiring Party
and the party or parties from whom it is making the acquisition.

 

(f)       If the Non-Acquiring Party is unable to reach a definitive agreement
with respect to the acquisition of the Competitive Business with either the
Vending Party or the Acquiring Party, as applicable, within the applicable
period specified in clause (d) above, and

 

 

           (1)

 

 

the price that the Non-Acquiring Party proposed to pay is equal to or greater
than the Transaction Price, then the Transaction may only proceed if the
Competitive Business is excluded from the Transaction or, solely at the option
of the Non-Acquiring Party, is sold to the Non-Acquiring Party at a price not
greater than the price that the Non-Acquiring Party proposed to pay for the
Competitive Business; or

 

 

           (2)

 

 

the price that the Non-Acquiring Party proposed to pay is less than the
Transaction Price in relation to the Competitive Business and an independent
valuator has determined that the price proposed to be paid by the Non-Acquiring
Party for the Competitive Business is less than the fair market value of the
Competitive Business as determined on the date of the Transaction Notice, then
the Acquiring Party may proceed to complete the Transaction on the terms and
conditions specified in the Transaction Notice.

 

 

(g)      For the purposes of subclause (f)(2), if the price that the
Non-Acquiring Party proposed to pay is less than the Transaction Price, the
Parties shall jointly select a qualified valuator who is independent of each of
the Acquiring Party, the Non-Acquiring Party and the Vending Party as soon as
practicable following the earlier of (i) the date that the Non-Acquiring Party
notifies the Acquiring Party in writing that it is unable to reach a definitive
agreement with either the Vending Party or the Acquiring Party, as applicable,
and (ii) the expiry of the applicable period specified in clause (d) above. The
Acquiring Party shall provide or cause to be provided to the valuator as
expeditiously as possible, all information reasonably required by the valuator
to determine the fair market value of the Competitive Business as determined on
the date of the Transaction Notice within 20 days of its appointment. The costs
and expenses of the valuator in preparing the valuation shall be borne 50% by
the Non-Acquiring Party and 50% by the Acquiring Party, provided that if the
valuator concludes that the price proposed to be paid by the Non-Acquiring Party
is equal to or greater than the fair market value of the Competitive Business as
determined on the date of the Transaction Notice, then all such costs and
expenses shall be borne by the Acquiring Party.

 

(h)      Should any Transaction not be completed within 120 days of the
Transaction Notice for any reason or should the terms of the Transaction change
from those specified in the Transaction Notice, the Acquiring Party shall be
required to again comply with the provisions of this Schedule 3 should the
Acquiring Party wish to proceed with the Transaction or an amended Transaction.

 

 

Shareholder agreement            page 43



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

 

 

 

Schedule 4

 

Genworth Financial Jurisdictions and Lines of Business

 

 

    Country  

 

Life
Insurance

 

  LPI   MI/MG   Reinsurance         Austria       ü   ü         Belgium       ü
  ü         Bermuda               ü     Brazil       ü             Canada      
ü   ü         China       ü   ü         Colombia       ü             Czech
Republic         ü             Denmark       ü   ü         Estonia       ü      
      Finland       ü   ü         France       ü   ü         Germany       ü   ü
        Greece       ü             Guernsey               ü     Hungary       ü
  ü         Ireland       ü   ü         India           ü         Italy       ü
  ü         Latvia       ü             Lithuania       ü             Luxembourg
      ü             Mexico       ü   ü         Netherlands       ü   ü        
Norway       ü             Peru       ü             Poland       ü   ü        
Portugal       ü   ü      

 

Shareholder agreement            page 44



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

 

 

    Country  

 

Life
Insurance

 

  LPI   MI/MG   Reinsurance         Slovakia       ü             South Korea    
  ü   ü         Spain       ü   ü         Sweden       ü   ü         Switzerland
      ü             Turkey       ü             United Kingdom       ü   ü   ü  
  United States   ü       ü   ü  

 

Shareholder agreement            page 45



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]   

 

 

 

Signing page

 

Executed as an agreement

 

 

  EXECUTED by Genworth Mortgage Insurance Australia Limited ACN 154 890 730:  
                 

/s/ Richard Grellman

    

/s/ Jonathan Downes

     Signature of director      Signature of director/secretary     

RICHARD GRELLMAN

    

JONATHAN DOWNES

     Name      Name                SIGNED for Brookfield Life Assurance Company
Limited by its duly authorised officer, in the presence of:               

/s/ Ward Bobitz

          Signature of officer     

/s/ Theresa A. Myers

    

WARD BOBITZ

     Signature of witness      Name               

THERESA A. MYERS

          Name                     SIGNED for Genworth Financial International
Holdings, Inc. by its duly authorised officer, in the presence of:            
  

/s/ Richard J. Oelhafen, Jr.

          Signature of officer     

/s/ Jonathan Gordon

    

RICHARD J. OELHAFEN, JR.

     Signature of witness      Name     

JONATHAN GORDON

          Name                  

 

Shareholder agreement            page 46



--------------------------------------------------------------------------------

LOGO [g743121g26p06.jpg]    Signing page  

 

 

  SIGNED for Genworth Financial, Inc. by its duly authorised officer, in the
presence of:                         

/s/ Kevin D. Schneider

          Signature of officer     

/s/ Richard J. Oelhafen, Jr.

    

KEVIN D. SCHNEIDER

     Signature of witness      Name     

RICHARD J. OELHAFEN, JR.

          Name        

 

Shareholder agreement            page 47